DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16968851, entitled: ACTUATOR FOR ADJUSTING DISPLAY TERMINAL, AND VEHICLE, filed on 08/10/2020.  Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mounting unit, clutch unit, and radial holding mechanism must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 5 recites the limitation "the housing," in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 recites “a housing,” in line 2.  Claim 5 will be understood to depend from claim 2, for clarity.  The claims will be interpreted as best understood by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 11, 13-14, 16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (CN 106740542 A, as filed in English with the instant application).
	Regarding claim 1, Yi discloses an actuator for adjusting a display terminal (as discussed in the Abstract), comprising: a mounting unit 3 configured to mount a display terminal; a clutch unit 2,31, where a first engaging portion 2 of the clutch unit is connected to the mounting unit 3, and a second engaging portion 31 of the clutch unit is normally interlocked with the first engaging portion 2; and a drive unit 51, where an output end of the drive unit 51 is connected to the second engaging portion 31 (as seen in Fig. 1).  
Regarding claim 2, Yi discloses the actuator for adjusting a display terminal, where the clutch unit 2,31 is located outside a housing of the drive unit 51 (as seen in Fig. 1 below).  
Regarding claim 3, Yi discloses the actuator for adjusting a display terminal, where at least a part of the clutch unit 2,31 is located in the mounting unit 3.  
Regarding claim 4, Yi discloses the actuator for adjusting a display terminal, where the mounting unit 3 comprises a rotating turntable 12 configured to mount the display terminal and connected to the first engaging portion 2, where an end of the rotating turntable 12 facing the first engaging portion 2 has a first groove (as seen in Fig. 1 below), at least a part of the first engaging portion 2 and at least a part of the second engaging portion 31 are located in the first groove (as shown in Fig. 1 below).  
Regarding claim 5, Yi discloses the actuator for adjusting a display terminal, where the housing of the drive unit 51 has a radial holding mechanism 32, the second engaging portion 31 is relatively rotatably disposed on the radial holding mechanism 32 for limiting in a radial direction.  
Regarding claim 9, Yi discloses the actuator for adjusting a display terminal, where the first engaging portion 2 and the second engaging portion 31 are engaged with each other and have a plurality of engaging positions, and the mounting unit 3 is configured to be manually rotatable to drive the first engaging portion 2 to rotatably switch between the plurality of engaging positions relative to the second engaging portion 31 (via rotation about the axis shown in Fig. 1).  
Regarding claim 11, Yi discloses the actuator for adjusting a display terminal, where the end surfaces of the first engaging portion 2 and the second engaging portion 31 are opposite to each other, one of the two end surfaces facing each other has a plurality of locking slots 551, and the other has at least one locking protrusion 21, each of the locking protrusions 21 is configured to be engaged with at least two of the locking slots 551 so that the second engaging portion 31 and the first engaging portion 2 are engaged at least at two of the engaging positions (as shown in Fig. 1).  
Regarding claim 13, Yi discloses the actuator for adjusting a display terminal, where at least one side of the locking protrusion 21 is pressed against a corresponding side of the locking slot 551 so that the locking protrusion 21 is engaged with the locking slot 551 (as disclosed in lines 136-137).  
Regarding claim 14, Yi discloses the actuator for adjusting a display terminal, where a width of at least a part of the locking protrusion 21 is greater than a width of an open end of the locking slot 551, a width of the locking slot 551 gradually decreases from the open end to a bottom, a width of the locking protrusion 21 gradually decreases from a root to a top, and the width of the open end of the locking slot 551 is less than a width of the root of the locking protrusion 21; and a depth of the locking slot 551 is less than a height of the locking protrusion 21 (as seen in Fig. 1).  
Regarding claim 16, Yi discloses the actuator for adjusting a display terminal, where the actuator further comprises: an elastic member 61 elastically pressed between the mounting unit 3 and the drive unit 51 along an axial direction of the clutch unit 2,31, so that the drive unit 51, the clutch unit 2,31, and the mounting unit 3 are pressed in sequence, an elastic pre-tension force of the elastic member 61 is configured to engage the second engaging portion 31 with the first engaging portion 2.  
Regarding claim 19, Yi discloses the actuator for adjusting a display terminal, where the drive unit 51 comprises: a power source and a speed reducer, an output shaft (connected to gear 52) of the power source is connected to an input end of the speed reducer, an output end of the speed reducer is connected to the second engaging portion 31, and the speed reducer comprises: a first-stage driving worm 52 fixedly connected to the output shaft of the power source; a first-stage driven spur gear 53 engaged with the first-stage driving worm 52; a second-stage driving worm 54 coaxially disposed with the first-stage driven spur gear 53; and a second-stage driven spur gear 55 engaged with the second-stage driving worm 54 and connected to the second engaging portion 31, where an included angle between an axis of the 94824-2473-0567, v.1first-stage driving worm 52 and an axis of the first-stage driven spur gear 53 is an acute angle (as seen in Fig. 1), and an included angle between an axis of the second-stage driving worm 55 and an axis of the second-stage driven spur gear 53 is an acute angle.  
Regarding claim 20, Yi discloses a vehicle, comprising: a display terminal and the actuator, where the actuator is mounted on a vehicle body, and the display terminal is mounted on the mounting unit 3 of the actuator (as discussed in Abstract).


    PNG
    media_image1.png
    504
    882
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 6-8, 10, 12, 15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Yi above, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 11427135 to Luo et al., 7963488 to Hasegawa et al., and Yang et al. teach mounting units for adjusting the orientation and position of display devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        10-Sep-22

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632